UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7546


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSIE YARBOROUGH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:05-cr-00809-GRA-2)


Submitted:   January 26, 2012             Decided:   February 8, 2012


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie Yarborough, Appellant Pro Se.    Deborah Brereton Barbier,
Assistant United States Attorney, Columbia, South Carolina;
William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jessie Yarborough appeals the district court’s order

denying his motion for a sentence reduction.        We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Yarborough, No. 8:05-cr-00809-GRA-2 (D.S.C. Nov. 9, 2011)           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2